         Case 3:13-cv-30125-PBS Document 434 Filed 01/18/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
                                 (BOSTON DIVISION)

MARK ANTHONY REID,                           )
                                             )
on behalf of himself and others              )
similarly situated,                          )
                                             )
       Petitioners/Plaintiffs,               )
                                             )      Civil No. 3:13-cv-30125-PBS
v.                                           )
                                             )
CHRISTOPHER DONELAN, SHERIFF,                )
FRANKLIN COUNTY, MASS., ET AL.,              )
                                             )
      Respondents/Defendants.                )

               MOTION FOR A STAY OF BRIEFING AND DISCOVERY
                  IN LIGHT OF LAPSE OF APPROPRIATIONS

       The Defendants, through the undersigned, hereby move for a stay of briefing on

Plaintiffs’ motion by Leo Felix Charles for writ of habeas corpus and for summary judgment

(“habeas petition”) (ECF No. 430), for which Defendants’ response is currently scheduled for

February 15, 2019 (ECF No. 429). The Defendants hereby also move for a stay of the limited

discovery period, which is currently scheduled to end on March 15, 2019 (see ECF No. 420

(authorizing limited discovery related to the average and median detention times for aliens

subject to 8 U.S.C. § 1226(c)), in the above-captioned case.

       In support of these stay requests, undersigned counsel states as follows:

       1.      At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

Department does not know when funding will be restored by Congress.

       2.      Absent an appropriation, Department of Justice attorneys and employees of ICE

and EOIR are prohibited from working, even on a voluntary basis, except in very limited
         Case 3:13-cv-30125-PBS Document 434 Filed 01/18/19 Page 2 of 4



circumstances, including “emergencies involving the safety of human life or the protection of

property.” 31 U.S.C. § 1342.

       3.      With regard to a stay of the habeas petition briefing, undersigned counsel for the

Department of Justice requests a stay of the thirty (30) day briefing period, with the thirty (30)

day period to commence once Congress restores appropriations to the Department.

       4.      With regard to a stay of the discovery period, undersigned counsel for the

Department of Justice requests a stay until Congress has restored appropriations to the

Department, at which time the discovery deadline will be extended to a date commensurate with

the duration of the lapse in appropriations.

       5.      If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department.

       6.      Opposing counsel has indicated that Plaintiffs are opposed to this motion.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, Defendants hereby move for a stay of the above-mentioned deadlines until the

Department of Justice attorneys are permitted to resume their usual civil litigation functions.



Dated: January 18, 2019                               Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General
                                                      Civil Division

                                                      WILLIAM C. PEACHEY
                                                      Director
                                                      District Court Section
                                                      Office of Immigration Litigation

                                                      ELIANIS PEREZ
                                                      Assistant Director, District Court Section
                                                      Office of Immigration Litigation



                                                 2
Case 3:13-cv-30125-PBS Document 434 Filed 01/18/19 Page 3 of 4




                                  /s/ Lauren E. Fascett
                                  LAUREN E. FASCETT
                                  Trial Attorney
                                  U.S. Department of Justice
                                  Civil Division
                                  Office of Immigration Litigation —
                                  District Court Section
                                  P.O. Box 868, Ben Franklin Station
                                  Washington, DC 20044
                                  Tel: (202) 616-3466
                                  Fax: (202) 305-7000
                                   Email: Lauren.Fascett@usdoj.gov

                                  Attorneys for Defendants




                              3
        Case 3:13-cv-30125-PBS Document 434 Filed 01/18/19 Page 4 of 4



                               CERTIFICATE OF SERVICE
                              Case No.: No. 3:13-cv-30125-PBS

       I hereby certify on January 18, 2019, I filed the foregoing on the CM/ECF for the District

of Massachusetts. All parties are registered CM/ECF users and were served electronically.



                                                    /s/ Lauren E. Fascett
                                                    LAUREN E. FASCETT
                                                    Trial Attorney
                                                    U.S. Department of Justice
                                                    Civil Division
                                                    Office of Immigration Litigation —
                                                    District Court Section
                                                    P.O. Box 868, Ben Franklin Station
                                                    Washington, DC 20044
                                                    Tel: (202) 616-3466
                                                    Fax: (202) 305-7000
                                                    Email: Lauren.Fascett@usdoj.gov




                                               4
